Citation Nr: 0949036	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of left distal radius fracture and 
fixation, (claimed as left arm and wrist pain), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
residual left thigh neuropathy with status-post bone graft.

3.  Entitlement to an initial compensable evaluation for left 
heel spur (also claimed as plantar fasciitis).

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mary Champion, Expert Legal 
Service


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1974 to April 
2004, when he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Veteran submitted a notice of disagreement (NOD) in April 
2005, in which he expressed disagreement with the claims on 
appeal.  In April 2006, the RO issued a Statement of the Case 
(SOC) pertinent to the claims on appeal.  In October 2006 the 
RO granted the Veteran's request for an extension to file a 
substantive appeal.  The Veteran subsequently submitted a 
timely substantive appeal.

In his November 2006 substantive appeal, the Veteran 
requested a Board hearing; he withdrew such request in 
November 2007.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of left distal radius fracture 
and fixation, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.




FINDINGS OF FACT

1.  The Veteran's service-connected residual left thigh 
neuropathy with status-post bone graft is manifested by mild 
paralysis of the left thigh.

2.  The Veteran's left heel spur disability is not manifested 
by moderate deformity.

3.  Bilateral hearing loss is manifested by pure tone 
threshold averages and speech recognition scores that 
correspond to not worse than Level I hearing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residual left thigh neuropathy with status-post bone graft 
are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.124a, Diagnostic 
Code 8529 (2009).

2.  The criteria for an initial compensable evaluation for 
left heel spur (also claimed as plantar fasciitis) are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5273 
(2009).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

It is noted that the Veteran's appeal for higher initial 
disability evaluations for his claims on appeal are 
downstream issues, arising from the initial evaluations 
assigned for these disabilities once the RO awarded service 
connection.  The Board notes that a VCAA letter was not 
issued to the Veteran with regard to his underlying claims of 
service connection.  Nevertheless, a May 2008 letter was 
issued to the Veteran what information and evidence is needed 
to substantiate his claims for higher ratings, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Such letter also complied with the notice provisions 
of Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has 
obtained the Veteran's service treatment records and records 
from predischarge fee-basis VA examinations conducted by QTC 
Medical Services.  The Veteran has also been afforded VA 
compensation and pension examinations.  He was also afforded 
the opportunity to give testimony before the Board, but 
withdrew his request to do so.  Given these facts, it appears 
that all available records have been obtained.  There is no 
further assistance that would be reasonably likely to assist 
the Veteran in substantiating his claims.  38 U.S.C.A. § 
5103A(a)(2). 

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for loss of time from work proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as in 
this case, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The Board points out that it has reviewed all the evidence in 
the Veteran's claims folder.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the Board discuss 
each and every piece of evidence submitted by the Veteran or 
obtained on his behalf.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
folder shows, or fails to show, with respect to the claims.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Residual Left Thigh Neuropathy with Status-Post Bone 
Graft

The Veteran is presently service-connected for residual left 
thigh neuropathy with status-post bone graft and evaluated 
under 38 C.F.R. § 4.124a, DC 8529, paralysis of the external 
cutaneous nerve of the thigh.  Under DC 8529 a noncompensable 
evaluation is assigned for mild or moderate paralysis; a 10 
percent evaluation is warranted for severe to complete 
paralysis.  Id.  10 percent is the maximum schedular rating 
assignable under this diagnostic code.

Historically, the Veteran had left forearm surgery in July 
1997 while on active duty.  Specifically he had an open 
reduction and internal fixation and placement of external 
fixator of the left radius which required taking a bone graft 
from the left anterior iliac crest and hip.  

At a predischarge examination conducted on behalf of VA by 
QTC Medical Services, the Veteran reported that he had been 
suffering from a pinched nerve since the 1997 surgery.  He 
stated that he has symptoms of numbness and residual pain, 
which he described as being constant.  He stated that he was 
not receiving any treatment for the disorder and he has not 
had any prosthetic implants of the joint.  However, he 
disclosed that the disorder had resulted in six weeks of time 
lost from work.  On physical examination the general 
appearance of the hip joint on the left side was within 
normal limits.  Range of motion revealed left hip flexion was 
125 degrees; extension was 30 degrees; adduction was 25 
degrees; abduction was 45 degrees; external rotation was 60 
degrees; internal rotation was 40 degrees.  Joint range of 
motion on the left was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  X-
ray findings for the left hip were within normal limits.  The 
diagnosis was left hip, status post bone graft donor for left 
wrist surgery, with residual neuropathy.  The examiner noted 
that the subjective factors, in this instance, are scar in 
the left hip and complaint of numbness in the left hip; and 
the objective factors are scar in the left hip area, 
decreased sensory in small area of the left thigh.  The 
examiner commented further that numbness and tingling in the 
left thigh are expected to have an effect on the Veteran's 
daily activity.

On examination of the skin, the examiner noted that there was 
a skin condition transverse surgical scar on the left hip, 
6x1 cm in size, secondary to bone graft.  There was no 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  Skin lesion was zero-
percent in the exposed area.  The skin lesion coverage 
relative to the whole body was not a lesion percent. 

The Veteran was afforded a VA examination in July 2008.  At 
that examination, the examiner reviewed the claims folder and 
medical records in detail prior to obtaining a history and 
physical from the Veteran.  Regarding the left thigh, it was 
noted that left forearm surgery required taking a bone graft 
from the left anterior iliac crest in 1997.  It was noted 
that the Veteran continues to have "no feeling" in that 
localized area, except a sharp pain every now and then.  On 
physical examination muscle strength of the left lower 
extremity was 5.  There was no motor function impairment and 
no affected nerve(s).  There was a well-healed surgical scar 
of the left lateral iliac crest donor graft site with a 2 - 3 
cm periphery of mildly decreased soft touch and pinprick 
sensation.  Vibration and position sense were normal; there 
was decreased pain and light touch.  The affected nerve was 
the lateral femoral cutaneous.  There was no muscle atrophy 
present; nor was there abnormal muscle tone or bulk.  There 
were no tremors, tics, or other abnormal movements, nor was 
the function of any joint affected by the nerve disorder.  It 
was further indicated that paralysis and neuritis were 
absent, while neuralgia was present.  The examiner concluded 
with a diagnosis of localized left lateral iliac crest 
surgical site cutaneous sensory abnormalities.  

It was noted in the examination report that the Veteran is 
employed full-time as a training developer and that pain from 
the disability had a significant impact on occupational 
activities by way of increased absenteeism.  It was also 
noted that two-weeks of time was lost from work during the 
last twelve-month period due to nasal surgery, medical 
appointments and tests.  

After a thorough review of the claims folder and full 
consideration of the medical evidence of record, the Board 
finds that the criteria to support an initial compensable 
evaluation for residual left thigh neuropathy with status 
post bone graft have not been met.  As noted above, in order 
to establish a 10 percent disability evaluation under DC 
8529, the medical evidence would need to show severe to 
complete paralysis of the external cutaneous nerve of the 
thigh.  38 C.F.R. § 4.71a, DC 8529.  The evidence in this 
case does not show that the Veteran's residual left thigh 
neuropathy with status-post bone graft represents a severe to 
complete level of impairment.  Notably, on VA examination in 
July 2008 there was no motor function impairment and muscle 
strength was 5.  Furthermore, the sensory function report 
revealed a mildly decreased soft touch and pinprick sensation 
at the donor graft site of the well-healed surgical scar of 
the left lateral iliac crest and paralysis was absent.  To 
the extent that the examination does indicate decreased soft 
touch and pinprick sensation in the left lateral iliac crest 
attributable to the Veteran's service-connected disability, 
the Board finds that such symptoms more closely approximates 
paralysis of mild severity.  As such, the Board concludes 
that a compensable rating for residual left thigh neuropathy 
with status-post bone graft is not supported by the medical 
evidence of record an the claim for an initial compensable 
evaluation must be denied.

B.  Left Heel Spur (also claimed as Plantar Fasciitis)

Service treatment records show that in June 1996 the Veteran 
complained of pain in the heel of his left foot.  He 
identified no history of trauma and attributed the pain to 
running and pronating the foot.  On examination of the left 
heel there was full range of motion and no crepitus.  It was 
tender to palpation on the lateral aspect of the calcaneous.  
X-ray of the left heel showed small osteophyte of calcaneous 
and mild hind foot varus.  The assessment was small heel 
spur.  In December 1996 the Veteran was seen with complaints 
of left plantar fasciitis for six to eight months.  The 
assessment was plantar fasciitis left heel.

In the January 2004 predischarge examination report the 
examiner described the Veteran's left heel disorder as left 
heel disorder with a bump on the Achilles tendon.  It was 
noted that he had pain at rest, stiffness, swelling and 
fatigue.  Functional impairment as a result of the left heel 
disorder was noted to be severe pain upon walking.  It was 
further noted that the disorder also resulted in 30 days of 
time lost from work.  Noted also was that the Veteran 
suffered from plantar fasciitis since 1983.  He has stiffness 
at rest and while standing or walking.  It was noted that no 
functional impairment results from the plantar fasciitis.  
Examination of the left foot revealed no tenderness, 
weakness, edema, atrophy or disturbed circulation.  He had 
limitations with standing and walking; the limitations are 
prolonged standing and walking.  He does not require any type 
of support with his shoes.  X-ray of the left foot showed a 
small 5mm plantar heel spur.  The examiner noted that the 
subjective factors are pain and history of surgery on the 
left heel/Achilles tendon; and the objective factors are scar 
on the left Achilles tendon, mass on examination and abnormal 
x-ray.  The diagnosis was soft tissue mass in the left 
Achilles tendon, post-operative, with heel spur.  With regard 
to the plantar fasciitis the diagnosis was left heel spur.  
There were no subjective factors and the objective factors 
were abnormal x-rays.

On VA examination of the left foot in July 2008 there was no 
objective evidence of painful motion, swelling, instability, 
weakness, muscle atrophy or abnormal weight bearing.  There 
was no skin or vascular foot abnormality, and no evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  The 
plantar calcaneal was tender to firm palpation.  The 
diagnosis was left calcaneal spur.  X-ray findings showed no 
arthritic changes and no pes planus deformity.  A small 
enthesophyte was seen along the plantar surface of the left 
calcaneus.  The impression was small left calcaneal spur.  It 
was noted that the Veteran experiences decreased mobility, 
lack of stamina, weakness or fatigue and pain due to his left 
heel spur disability.  He also had experienced increased 
absenteeism at work.

The Veteran's calcaneal spur of the left foot is evaluated as 
analogous to malunion of os calcis under 38 C.F.R. § 4.71a, 
DC 5273, which provides for a 10 percent evaluation with 
moderate deformity, and a 20 percent evaluation when there is 
marked deformity.  Throughout the appeal period, the record 
reflects the Veteran has had a left calcaneal spur and he has 
experienced heel tenderness, but there is no evidence of 
malunion or moderate deformity of the calcaneus, so as to 
warrant a compensable rating.  Accordingly, entitlement to an 
initial compensable disability evaluation for a left heel 
spur must be denied.  See 38 C.F.R. § 4.71a, DC 5273.

The Board must also consider whether the Veteran may receive 
a higher evaluation under other diagnostic codes.  Another 
potentially applicable diagnostic code is 5284 pertaining to 
other injuries of the foot.  A 10 percent rating contemplates 
moderate foot injury.  A 20 percent rating contemplates 
moderately severe injury.  A 30 percent rating contemplates 
severe injury.  A 40 percent rating is warranted with actual 
loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

During the January 2004 predischarge examination the Veteran 
reported pain and stiffness when resting and pain, stiffness, 
swelling and fatigue while walking or standing.  Physical 
examination found no tenderness, weakness, edema, atrophy or 
disturbed circulation.  The Veteran's reported symptoms have 
been considered.  However, in light of the competent, highly 
probative medical evidence indicating no objective evidence 
of painful motion, swelling, instability or weakness, a 
disability picture approximating moderate disability of the 
foot is not shown.  Therefore, a compensable evaluation under 
DC 5284 is not warranted.

The Board has also considered whether an initial compensable 
evaluation is warranted under DC 5015 (bones, new growth of, 
benign), which is rated on parity with degenerative arthritis 
under DC 5003.  X-ray of the left foot in July 2008 shows no 
arthritic changes, therefore DCs 5003, 5015 are not for 
application.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995); however, the analysis in 
DeLuca does not assist the Veteran.  The Board acknowledges 
the Veteran's complaints of pain; however, finds that this is 
adequately considered under the provisions of Diagnostic Code 
5284.  DeLuca, 8 Vet. App. at 206.  The evidence does not 
show such additional functional loss due to pain, or due to 
weakness, fatigue or incoordination, so as to more nearly 
approximate the criteria for a compensable rating.



C.  Hearing Loss

Disability ratings for service-connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 
4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. § 
4.86(b).  In all other cases, Table VI is employed.  Here, as 
will be discussed below, the Veteran's decibel thresholds do 
not meet the requirements of 38 C.F.R. § 4.86 to allow the 
application of Table VIa for exceptional cases of hearing 
loss.

When tested at the time of entry on active duty in 1974 the 
Veteran's bilateral hearing was within normal limits.  Prior 
to his discharge from active duty the Veteran was found to 
have a loss of hearing at the higher frequencies.  

Audiometry test conducted at a predischarge VA examination by 
QTC Medical Services in January 2004 reveal pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
05
05
10
40
15
LEFT
10
05
45
60
30

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

Applying these findings to Table VI results in a numeric 
designation of I in the right ear and I in the left ear.  
Under Table VII, the numeric designation I in the right ear 
(the better ear) and I of the left ear (the poorer ear) 
requires the assignment of a zero percent evaluation under 
Diagnostic Code 6100.  As noted earlier, the Veteran's 
decibel thresholds do not meet the requirements of 38 C.F.R. 
§ 4.86 to allow the application of Table VIa for exceptional 
cases of hearing loss.

VA audiology examination in June 2008 reveals pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
25
35
55
35
LEFT
20
20
60
70
43

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The diagnoses was pure tone thresholds 
for test frequencies of 500-4000 Hertz revealed a normal to 
moderately severe sensorineural hearing loss for the right 
ear, and a normal to severe sensorineural hearing loss for 
the left ear.

Applying these findings to Table VI results in a numeric 
designation of I in the right ear and I in the left ear.  
Under Table VII, the numeric designation I in the right ear 
(the better ear) and I of the left ear (the poorer ear) 
requires the assignment of a zero percent evaluation under 
Diagnostic Code 6100.  Here again the Veteran's decibel 
thresholds do not meet the requirements of 38 C.F.R. § 4.86 
to allow the application of Table VIa for exceptional cases 
of hearing loss.

Based on the results of the January 2004 and June 2008 VA 
audiology examinations and the application of those findings 
to Tables VI and VII, the Board concludes the Veteran's 
hearing loss is appropriately rated at the zero-percent 
level.

The Board acknowledges that the Veteran has been diagnosed 
with normal to moderately severe and severe sensorineural 
hearing loss due to noise exposure while serving in the 
military.  However, as discussed above, disability ratings 
for hearing loss are determined by a mechanical application 
of the rating schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann.  According to 
the audiometric test results of record, as compared to the 
rating criteria, a compensable rating may not be granted.

Specifically with respect to the Veteran's claim for 
bilateral hearing loss, the Board also finds the July 2008 VA 
examination is adequate for rating the Veteran's bilateral 
hearing loss.  The examiner fulfilled the requirements by 
eliciting information from the Veteran concerning his medical 
history and conducted the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans Affairs.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007); see also Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007).

III.  Extraschedular Consideration

Regarding the claims for residual left thigh neuropathy with 
status post bone graft, left heel spur and bilateral hearing 
loss, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards" to these claims.  See 38 C.F.R. § 
3.321(b)(1).  There has been no showing by the Veteran that 
the claimed service-connected disabilities have necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused marked interference with 
employment.  In fact, according to the July 2008 VA 
examination report, the Veteran is employed full-time as a 
training developer.  He reported a problem of increased 
absenteeism at work, but also noted as the cause of time lost 
from work in the past twelve months was nasal surgery, 
medical appointments and tests.  In the absence of such 
factors as frequent hospitalizations and marked interference 
with employment, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for his service-connected residual left thigh neuropathy with 
status post bone graft, left heel spur and bilateral hearing 
loss pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for residual 
left thigh neuropathy with status-post bone graft is denied.

Entitlement to an initial compensable evaluation for left 
heel spur (also claimed as plantar fasciitis) is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

The Veteran is also service-connected for residuals of left 
distal radius fracture and fixation (claimed as left arm and 
wrist pain) with a 10 percent disability evaluation.  He is 
seeking an initial evaluation in excess of 10 percent for 
this disability.  After reviewing the medical evidence of 
record, the Board concludes that the December 2003 
predischarge examination and the July 2008 VA medical 
examination which addressed the Veteran's left arm and wrist 
are inadequate upon which to base an appellate decision.

Although both examinations addressed the Veteran's left arm 
and wrist, the examiners did not consider and discuss all of 
the facts necessary for the Board to obtain a clear picture 
of the Veteran's disability under the pertinent criteria 
under which the Veteran's disability is and may be evaluated.  
See 38 C.F.R. § 4.71a, DCs 5206-5214.  Specifically, the 
examiners did not address whether the Veteran's left distal 
radius fracture results in nonunion in the lower half of the 
radius, with false movement with loss of bone substance (1 
inch (2.5 cms) or more) and marked deformity or nonunion in 
the lower half of the radius with false movement without loss 
of bone substance or deformity (DCs 5210, 5212).  X-ray 
examination of the left forearm in July 2008 reveals, among 
other things, that two screws traverse the distal radial 
ulnar joint.  A defect in the distal radial metadiaphysis 
just proximal to the level of these screws represents an 
ununited fracture with bone resorption.  This may indicate 
that there is nonunion of the Veteran's distal radius 
fracture and the examiner should address this on remand. 

In addition, both examiners addressed range of motion of the 
left wrist.  The examiner, who conducted the predischarge 
examination also addressed range of motion of the left 
fingers and thumb.  Neither examiner addressed impairment of 
supination and pronation (DC 5213) or limitation of flexion 
and extension (DCs 5206 - 5208) of the left forearm.  During 
the July 2008 VA examination the Veteran reported that while 
in service, he was involved in a roll-over motor vehicle 
accident and sustained a fracture to the left wrist/forearm.  
He reported that he is left-handed and has been restricted in 
terms of range of motion and strength.  He stated that his 
left hand and forearm are weaker and tend to shake sometimes, 
especially when strength or dexterity is required.  He 
further stated that the fracture required an external fixator 
for two months; and, there is still hardware in the 
extremity, which causes extreme and constant pain and limited 
usage.  He stated that his thumb tingles and he was seen by a 
hand specialist in 1999 that performed a revision procedure 
and removed some of the internal hardware.  Under these 
circumstances, the RO/AMC should schedule the Veteran for a 
VA examination to ascertain the current extent and severity 
of residuals of left distal radius fracture and fixation and 
its manifestations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran 
for an examination to determine the 
severity of the Veteran's service-
connected residuals of left distal radius 
fracture and fixation.  The claims folder 
and a copy of this remand must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must provide 
complete rationale for all opinions 
provided.  If the examiner cannot provide 
any requested opinions without resort to 
speculation, it must be so stated.

The examiner is specifically requested to 
review documentation regarding the 
Veteran's left forearm and wrist 
disability.  The examiner is also 
requested to make all appropriate findings 
regarding impairment of the left radius, 
indicating whether there is nonunion with 
false movement with and without loss of 
bone substance and marked deformity.  In 
addition the examiner should note all 
pertinent range of motions, to include 
supination and pronation of the left hand, 
wrist and forearm; and loss of function as 
a result of the left arm and wrist 
disability, and then render an opinion as 
to whether the Veteran experiences an 
increase in functional impairment as a 
result of pain, instability, fatigue, loss 
of coordination and lack of endurance with 
respect to his left arm and wrist 
disability.  The examiner should 
specifically address the effect of pain on 
the Veteran's functional limitations.  

The examination should also include a 
determination of all musculoskeletal and 
neurological symptoms of the service-
connected residuals of left distal radius 
fracture and fixation.  All symptoms 
associated with the disability should be 
described.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


